Citation Nr: 0615430	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for shrapnel wound 
scar of the left lateral thigh, currently rated 10 percent 
disabling.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for shrapnel wound scar over the posterior medial 
aspect of the left thigh.

3.  Entitlement to an increased (compensable) evaluation for 
a right lateral chest scar. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran service 
connection for a shrapnel wound scar over the posterior 
medial aspect of the left thigh and rated this disorder as 10 
percent disabling.  This determination also denied the 
veteran entitlement, in pertinent part, to increased 
evaluations for his shrapnel wound scar of the left lateral 
thigh and a right lateral chest scar. 

The issue of entitlement to an increased (compensable) 
evaluation for a left buttock scar was also a subject of the 
Statement of the Case provided to the veteran.  The Board 
construes the veteran's substantive appeal as limiting the 
appeal to those issues listed on the preceding page.  
Accordingly, only those issues will be addressed herein. 


FINDINGS OF FACT

1. The service connected left lateral thigh scar is currently 
manifested by pain and tenderness but does not limit 
function, or approximate 12 square inches.

2.  The service connected shrapnel wound scar over the 
posterior medial aspect of the left thigh scar is currently 
manifested by pain and tenderness but does not limit 
function, or approximate 12 square inches.

3.  The veteran's right lateral chest scar is asymptomatic; 
it does not approximate 12 square inches.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a left lateral thigh scar have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801, 7804 (2005).

2. The criteria for an evaluation in excess of 10 percent for 
a shrapnel wound scar over the posterior medial aspect of the 
left thigh have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7804 
(2005).

3.  The criteria for an increased (compensable) evaluation 
for a scar of the right lateral chest have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.4, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in February 2003 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.    

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim, including the 
issue if an earlier effective date.  Since the claims of 
increased ratings are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran by adjudicating these claims.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claims 

Factual Background

The veteran's service medical records reveal that in October 
1966, the veteran sustained penetrating fragment wounds of 
the left leg and buttock as a result of an exploding object 
that apparently had been thrown into a fire pit during the 
course of burning empty boxes.  His wounds were debrided and 
sutured.  He was placed on light duty for 7 days as a result 
of this event.  In April 1967, he was noted to have sustained 
shrapnel wound to the left thigh.  His wound was debrided and 
it was noted that the metal was not removed.  After an 
infection had resolved, the wound was sutured in early May 
1967.

On his initial VA examination in April 1972, the veteran 
complained of shrapnel wounds in his left leg and buttocks.  
He also complained of pain in the left thigh with exercise.  
On physical examination the veteran was noted to have a 3.5 x 
6.5 cm. scar on the posterior left thigh, a 2.0 x 0.5 cm. 
scar on the medial left thigh and a 3.0 x 1.0 cm. scar on the 
right lateral chest at the 10th rib level.  He also had a 
scar on the left buttock.  An x-ray of the left femur was 
interpreted to reveal a metallic foreign body in the soft 
tissue, medial to the midshaft of the femur, as well as, a 
similar body in the soft tissue lateral to the midshaft of 
the femur.

In May 1972 he received service connection, in pertinent 
part, for a left thigh scar, rated noncompensably disabling, 
and a right lateral chest scar, also rated noncompensably 
disabling under Diagnostic Code 7805 of VA's Schedule for 
Rating Disabilities (Rating Schedule).

The disability evaluation for the veteran's left thigh scar 
was increased from noncompensable to 10 percent by an RO 
rating action dated in June 1976.  This was based on VA 
outpatient treatment records compiled between March and May 
1976 showing complaints of increased left thigh pain after 
prolonged walking.

In connection with his current claims, the veteran was 
afforded a VA "Scars" examination in March 2003.  It was 
noted on this examination that the veteran had two separate 
shrapnel injuries while stationed in Vietnam and that these 
involved the left thigh, right lateral chest and left 
buttock.  The veteran complained of increased difficulties 
with pain over the mid thigh as well as cramping.  Physical 
examination revealed a 1-1/2 inch scar at the inferior aspect 
of the right ribs.  The scar was lighter in color than the 
surrounding tissue and freely movable.  It was flat and not 
raised.  The veteran's lungs were clear and revealed good air 
entry, bilaterally.  Examination of the left thigh revealed a 
1-1/2 inch scar over the left lateral thigh lighter in color 
than the surrounding tissues, freely movable and mildly 
tender.  There was also a 1 inch x 1/2 inch wide scar over 
the posterior medial aspect of the left thigh with a palpable 
foreign body underneath it that was quite tender.  There was 
no significant adherence to the underlying tissue.  The scar 
was stable.  There was no elevation or depression of the 
scar.  Radiographs of the pelvis and left femur revealed 
retained metallic foreign body in the hips bilaterally.  
Superficial scars tender and painful and right lateral chest 
scar were the pertinent diagnoses. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as in the case of the 
veteran's service-connected shrapnel wound scar over the 
posterior medial aspect of the left thigh, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2005).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran's left lateral thigh scar, shrapnel wound scar 
over the posterior medial aspect of the left thigh and right 
lateral chest wall scar are currently evaluated pursuant to  
the diagnostic criteria set forth at 38 C.F.R. § 4.118, 
pertaining to scars. The left lateral thigh scar, as well as 
the shrapnel wound scar over the posterior medial aspect of 
the left thigh is each currently rated as 10 percent 
disabling pursuant to the provisions of Diagnostic Code 7804.  
The right lateral chest wall scar is rated as noncompensable 
pursuant to the provisions of Diagnostic Code 7805.
Under 38 C. F. R. § 4.118, a 10 percent rating is warranted 
for a scar that is superficial and unstable (Diagnostic Code 
7803); or, is superficial and painful (Diagnostic Code 7804).  
The notes pertaining to these codes indicate that: an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar; a superficial scar is 
one not associated with underlying soft tissue damage. See 
Note (1) and (2) to Diagnostic Code 7803.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.). A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.). A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.); while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).  38 C.F.R. § 4.118 Diagnostic Code 
7801.

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118 Diagnostic Code 7802.

 Under Diagnostic Code 7805, a scar may be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 Diagnostic Code 7805.

A.   Shrapnel wound scars of the left lateral thigh and 
posterior medial aspect of the left thigh.

Although the veteran contends that his service-connected 
scars of the left thigh are more disabling than currently 
evaluated, there are no pertinent clinical findings, which 
indicate that the veteran's residual scarring are manifested 
by other than pain and tenderness on objective examination. 
The scars are not adherent to the underlying tissue and are 
freely movable.  

The Board initially notes that a 10 percent rating is the 
highest schedular evaluation assignable under Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118.

Higher ratings than that currently assigned to the left thigh 
scars are, however, possible under Diagnostic Code 7801.  As 
noted above, Diagnostic Code 7801 provides a 20 percent 
evaluation for scars that are deep or cause limitation of 
motion, and exceed an area of 12 square inches (77 square 
centimeters). On the most recent examination, the veteran's 
left thigh scar is not shown to be deep or cause limited 
motion.  They were characterized by the veteran's VA examiner 
in March 2003 as superficial.  Further, the left thigh scar 
measured only 1 x 1/2 inches and the scar over the posterior 
medial aspect was also only 1 x 1/2 inches. Thus neither scar 
meets nor approximate the criteria for an evaluation in 
excess of 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 
7801.

B.  Right lateral chest scar

Although the veteran contends that his service-connected 
right lateral chest scar is also more disabling than 
currently evaluated, there are no pertinent clinical 
findings, which indicate that the right chest scar is other 
than asymptomatic. The scar is not adherent to the underlying 
tissue and is freely movable.  Furthermore it was not shown 
on VA examination in March 2003, that this scar was either 
painful or tender.   

The veteran's right chest scar is not shown to be deep or 
cause impairment to respiratory function.  Further, the right 
chest scar measured only 1 x 1/2 inches. Thus, the right 
chest scar neither meets nor approximate the criteria for an 
evaluation in excess of 10 percent under any of the 
applicable Diagnostic Codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

In reaching the decisions above, the Board has considered the 
benefit of the doubt doctrine but does not find that the 
evidence is evenly balanced such as to warrant its 
application.  38 U.S.C.A. § 5107(b).  Further, the Board 
notes, with respect to the veteran's shrapnel wound scar over 
the posterior medial aspect of the left thigh, that the 
evidence of record does not indicate that the current 
disability level of this disorder is significantly different 
from any other period during the veteran's appeal.  
Therefore, there is no basis for considering a staged rating 
in this case.  Fenderson v. West, 12 Vet. App. 119 (2005)    
 
ORDER

An increased evaluation for shrapnel wound scar of the left 
lateral thigh is denied.

A higher initial evaluation, in excess of 10 percent, for 
shrapnel wound scar over the posterior medial aspect of the 
left thigh is denied.

An increased (compensable) evaluation for a right lateral 
chest scar is denied. 



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


